Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 08/25/2022.  Claims 1-22 of which claims 1 and 12 are independent, were pending in this application and have been considered below.

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 08/25/2022, with respect to the rejection of claims 1 -22 on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11,133,847 in view of Liang et al (US 20100284351) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of Terminal Disclaimer submitted and approved on 08/25/22.

Allowable Subject Matter
4.         Claims 1-22 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 12, the prior art of record, specifically CN 107733485 A (ATE Corporation) (see IDS) teaches a method and apparatus in (paragraphs [0096] - [0147]): a receiving end may estimate different, frequency components corresponding to different paths by means of the resolution of the frequency domain channel response. The receiving end feeds back, to a transmitting end, channel state information including the frequency component information in the frequency domain channel response. A processor executes the steps above according to program codes stored in the storage medium. The program may be stored in a computer readable storage medium.
FRAUNHOFER IIS ET AL; "Enhancements on Type - II CSI Reporting Scheme",
3GPP DRAFT; R1 -1804118, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Sanya, China; 20180416 - 20180420 15 April 2018 (2018-04-15)(see ids) in (section 2, "F1 [...] contains 2U spatial beams", L M-dimensional frequency-domain component vectors (section 2, W contains L-2U M-S-dimensional frequency domain component vectors), and a weight matrix (section 2, K is a diagonal weight matrix). 
Liang et al  (US 20100284351) teaches in abstract, a space-time-frequency domain based information feedback method, system, user equipment and base station for wireless transmission. The user equipment measures(determines) and evaluates quality of wireless transmission downlinks in MIMO system, obtains rank, precoding matrix index and channel quality indicator information in the wireless transmission downlinks, processes information of the wireless transmission downlink respectively in space domain, frequency domain and time domain by using space selectivity, frequency selectivity and time selectivity characteristics of a channel, and feeds back downlink information to the base station through uplinks by using feedback schemes. The base station optimizes a transmitter according to feedback information from the user equipment. 
However, none of the prior arts cited alone or in combination provides the motivation to teach receiving indication information, wherein the indication information indicates K N- dimensional spatial-domain component vectors, L M-dimensional frequency-domain component vectors, and a weight matrix, to indicate to construct a N x M spatial-frequency matrix, wherein the N x M spatial-frequency matrix comprises M N-dimensional precoding vectors, each precoding vector is applied to one of M frequency bands, the N x M spatial-frequency matrix is generated by performing weighted combination on a plurality of spatial-frequency component matrices, each of the plurality of spatial-frequency component matrices is constructed based on two vectors, one of the two vectors is constructed based on one of the K N-dimensional spatial- domain component vectors, the other one of the two vectors is constructed based on one of the L M-dimensional frequency-domain component vectors, and the weight matrix is a matrix formed by weights of the plurality of spatial-frequency component matrices, wherein M1, N>2, KMl, L>1, and M, N, K, and L are all integers; and determining the N x M spatial-frequency matrix based on the indication information as recited in claims 1 and claim 12.

Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 6, 2022